I concur in the result and the opinion, but I think there is an additional reason for holding that Code, 58-4-4, comes within the title of the Act which adopted the Code of 1931.
The special act which creates the Court of Common Pleas of Kanawha County provides as follows: "Any person *Page 870 
* * * wishing to obtain an appeal, writ of error or supersedeas in the cases named in the seventeenth section of this act, may present to the circuit court of Kanawha county, or the judge thereof in vacation, a petition therefor, and chapter one hundred and thirty-five of the code of West Virginia, concerning appeals to the supreme court of appeals shall so far as applicable, govern the proceedings on such appeal, writ of error or supersedeas, as to the duties of the petitioner, the said court and clerk thereof; * * *". Section 18, Chapter 109, Acts of the Legislature, 1915.
Chapter 135, Code of West Virginia, as it existed in 1915, was as much a part of Section 18, Chapter 109, Acts of the Legislature, 1915, as if the former had been incorporated in full in the special law. Kendall v. United States, 12 Pet. 524,9 L. Ed. 1181; Engle v. Davenport, 271 U.S. 33, 46 S. Ct. 410,70 L. Ed. 813; Lewis' Sutherland Statutory Construction (2d Ed.) Vol. II, page 787; Statutory Construction, Crawford, Section 234. In practice subsequent changes in Chapter 135 as to the time within which to invoke appellate relief also changed Section 18 of the special act. See Chapter 57, Acts of the Legislature, 1921, wherein the time was shortened to eight months.
The title of the Act revising, arranging and consolidating the general statutes of this State into the Code of 1931 relates to the general statutes only; but the pertinent section of Chapter 109, Acts of the Legislature, 1915, is a general lawpro tanto, and is, therefore, within the object expressed therein. Article VI, Section 30, Constitution.
I think that Section 18, Chapter 109, providing for the time within which writs of error and appeals from the Common Pleas Court of Kanawha County may be prosecuted to the circuit court of that county was a general law as related to the time in which to petition for review, and that the title of the Act enacting the Code of 1931 was sufficient to authorize the revision provided for in Code, 58-4-4. *Page 871